— Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered June 11, 2012. The order denied the motion of plaintiff for leave to renew or reargue the motion of defendant Susan Walz, individually and as Vice Principal of Northside Elementary School in the Fairport School District, to dismiss the complaint against her and seeking to compel disclosure from Walz.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Memorandum: Plaintiff appeals from an order denying his motion for leave to renew or reargue the motion of defendant Susan Walz, individually and as Vice Principal of Northside Elementary School in the Fairport School District, to dismiss the complaint against her and seeking to compel disclosure *1287from Walz. Plaintiff offered no new facts in support of that part of the motion seeking leave to renew or reargue, but merely argued that Supreme Court had misapprehended the law and therefore reached the wrong conclusion with respect to the prior motion. That part of the motion, therefore, was in fact only a motion for leave to reargue, the denial of which is not appeal-able (see Mugabo v City of Buffalo, 94 AD3d 1577, 1577 [2012]). Inasmuch as the complaint against Walz had been dismissed, the court properly denied as moot that part of the motion seeking to compel disclosure from her (see Kinney & Kinsella, Inc. v NEI Fashions, LLC, 85 AD3d 514, 515 [2011]). Present — Scudder, PJ., Centra, Garni, Lindley and Sconiers, JJ.